Citation Nr: 0602285	
Decision Date: 01/26/06    Archive Date: 01/31/06

DOCKET NO.  03-15 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for type 2 diabetes 
mellitus.  

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a right knee 
disorder. 

3.  Entitlement to an increased rating for traumatic 
arthritis of the lumbosacral spine, currently rated as 20 
percent disabling. 

4.  Entitlement to an increased rating for traumatic 
arthritis of the right shoulder, currently rated as 20 
percent disabling. 

5.  Entitlement to an increased rating for traumatic 
arthritis of the left knee, currently rated as 10 percent 
disabling. 

6.  Entitlement to a compensable initial rating for bilateral 
hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The veteran served on active duty from May 1962 to October 
1983.  

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from a December 2002 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office in Phoenix, Arizona, (RO).  The case was 
remanded by the Board in June 2005 to schedule the veteran 
for another hearing before a Veterans Law Judge (VLJ) after 
the tape from a January 2004 hearing before a VLJ was lost.  
Accordingly, in October 2005, the veteran was afforded a 
videoconference hearing pursuant to the provisions of 
38 U.S.C.A. § 7107(e) (West 2002).  During this hearing, the 
undersigned VLJ was located in Washington, D.C., and the 
veteran was located at the RO. 
 
The issues of entitlement to service connection for type 2 
diabetes mellitus and entitlement to increased ratings for 
traumatic arthritis of the lumbosacral spine, right shoulder, 
and left knee and bilateral hearing loss are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  Service connection for a right knee disorder was denied 
by a February 1985 rating decision as to which the veteran 
was notified in March 1985; the veteran did not initiate and 
perfect a timely appeal as to that decision, and it is the 
most recent final rating decision addressing the issue of 
entitlement to service connection for a right knee disability 
on any basis. 

2.  The evidence received since the February 1985 rating 
decision does not raise a reasonable possibility of 
substantiating the claim for service connection for a right 
knee disorder.    


CONCLUSIONS OF LAW

1.  The February 1985 rating decision is final as to the 
issue of the denial of service connection for a right knee 
disorder.  38 U.S.C. § 4005(c) (1982); 38 C.F.R. §§  3.104, 
19.129, 19.192 (1984). 

2.  Evidence received with the request to reopen the claim 
for entitlement to service connection for a right knee 
disorder is not new and material; therefore, this claim may 
not be reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the Court addressed the meaning of 
prejudicial error (38 U.S.C.A. § 7261(b)), what burden each 
party bears with regard to the Court's taking due account of 
the rule of prejudicial error, and the application of 
prejudicial error in the context of the VCAA duty-to-notify 
(38 U.S.C.A. § 5103(a)). Considering the decisions of the 
Court in Pelegrini and Mayfield, the Board finds that the 
requirements of the VCAA have been satisfied in this matter, 
as discussed below. 

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the veteran after the 
initial adjudication, he has not been prejudiced thereby.  
The content of the notice provided to the veteran fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the veteran been provided with every opportunity to 
submit evidence and argument in support of his claim 
adjudicated herein and to respond to VA notices, but the 
actions taken by VA have essentially cured the error in the 
timing of notice.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  For 
these reasons, it is not prejudicial to the veteran for the 
Board to proceed to finally decide the issue adjudicated 
herein. . 

In letters dated in June and July 2002 and June 2003, the RO 
informed the veteran of the provisions of the VCAA.  More 
specifically, this letter notified the veteran that VA would 
make reasonable efforts to help him obtain necessary evidence 
with regard to the issue adjudicated below, but that he had 
to provide enough information so that VA could request the 
relevant records.  VA also discussed the attempts already 
made to obtain relevant evidence with regard to this claim.  
Further, VA notified the veteran of his opportunity to submit 
additional evidence to support his claim, as he was told that 
it was his responsibility to provide sufficient information 
for VA to receive all requested records that were not in the 
possession of a Federal department or agency.  Thus, he may 
be considered to have been advised of his duty to submit all 
pertinent evidence in his possession or notify VA of any 
missing evidence.  

In addition, the RO issued a detailed April 2003 statement of 
the case (SOC) and January 2004 supplemental statement of the 
case (SSOC), in which the veteran and his representative were 
advised of all the pertinent laws and regulations.  The Board 
therefore believes that appropriate notice has been given in 
this case.  The Board notes, in addition, that a substantial 
body of evidence was developed with respect to the veteran's 
claim adjudicated below, and that the April 2003 SOC and 
January 2004 SSOC issued by the RO clarified what evidence 
would be required to reopen and grant his claim for service 
connection for a right knee disorder.  The veteran responded 
to the RO's communications with additional evidence and 
argument, thus curing (or rendering harmless) any previous 
omissions.  Further, the claims file reflects that the April 
2003 SOC and January 2004 SSOC contained the pertinent 
language from the new duty-to-assist regulation codified at 
38 C.F.R. § 3.159 (2004).  See Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002).  Thus, to the extent that the 
letters informing him of the VCAA may not have technically 
informed the veteran of each element of the VCAA, the veteran 
was nonetheless properly notified of all the provisions of 
the VCAA by the April 2003 SOC and January 2004 SSOC.  All 
the above notice documents must be read in the context of 
prior, relatively contemporaneous communications from the RO.  
See Mayfield, supra, at 125.

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to the claim adjudicated below has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this issue.  Thus, 
for these reasons, any failure in the timing or language of 
VCAA notice by the RO constituted harmless error.

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim 
adjudicated herein, under both former law and the VCAA.  The 
Board, therefore, finds that no useful purpose would be 
served in remanding this matter for more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
veteran.  The Court of Appeals for Veterans Claims has held 
that such remands are to be avoided.  See Winters v. West, 12 
Vet. App. 203 (1999) (en banc), vacated on other grounds sub 
nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

II.  Legal Criteria/Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.304.  
There are some disabilities, including arthritis, for which 
service connection may be presumed if the disorder is 
manifested to a degree of 10 percent or more within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.
 
Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes. 38 C.F.R. 
§ 3.303(b).  When a condition noted during service is not 
shown to be chronic, or the fact of chronicity in service is 
not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court of Appeals for Veterans Claims has held that, in 
order to prevail on the issue of service connection, there 
must be medical evidence of: (1) a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues which 
involve medical knowledge, such as diagnosis of disability 
and determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

Service connection is warranted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Service connection 
may also be established for that portion of a disability 
resulting from aggravation by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Kightly v. 
Brown, 6 Vet. App. 200 (1994).  Only evidence presented since 
the last final denial on any basis (either upon the merits of 
the case, or upon a previous adjudication that no new and 
material evidence had been presented) will be evaluated, in 
the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).

Before the Board may reopen a previously denied claim, it 
must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision:  
"[T]he Board does not have jurisdiction to consider a claim 
which [has been] previously adjudicated unless new and 
material evidence is present, and before the Board may reopen 
such a claim, it must so find."  Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. 
App. 1 (1995); see Butler v. Brown, 9 Vet. App. 167, 171 
(1996); 38 U.S.C.A. §§ 5108, 7104(b).  Furthermore, if the 
Board finds that new and material evidence has not been 
submitted, it is unlawful for the Board to reopen the claim.  
See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

New evidence means existing evidence not previously submitted 
to VA.  Material evidence means existing evidence that by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative or redundant of the evidence of record at the time 
of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156 (2004).

The above criteria represent a relatively recent change to 
the new and material evidence requirement found at 38 C.F.R. 
§ 3.156(a), and apply only to a claim to reopen a finally 
decided claim that was received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified at 
38 C.F.R. § 3.156(a)).  As the veteran in this case filed his 
request to reopen his claim which gave rise to this appeal in 
November 2001, after the effective date for regulatory change 
of the new and material evidence requirement, the revised 
definition of new and material evidence, as set forth below, 
will be applied in this case.  These amended criteria were 
applied by the RO, and the veteran was notified of them in 
the April 2003 SOC.  As such, no prejudice to the veteran 
could thus arise from the Board's application of these 
criteria below.  See Bernard v. Brown, supra. 

With the above criteria in mind, the facts and procedural 
history will be summarized.  Service connection for a right 
knee disorder was denied by a February 1985 rating decision, 
and the veteran was so notified by letter in March 1985.  As 
the veteran did not perfect a timely appeal to that decision, 
it is "final."  38 U.S.C. § 4005(c) (1982); 38 C.F.R. §§  
3.104, 19.129, 19.192 (1984).  That adjudication is the most 
recent final rating decision addressing the issue of 
entitlement to service connection for a right knee disorder 
on any basis.  

Evidence of record at the time of the February 1985 rating 
decision included the service medical records and reports 
from a January 1984 VA examination which reflected a left 
knee disorder (with arthritis demonstrated in the left knee 
by January 1984 VA X-ray), but did not reflect complaints or 
findings descriptive of a chronic right knee disorder.  It 
was noted that the single reference to right knee 
chondromalacia in March 1978 appeared to be an error and 
really referred to the left knee, in view of the context of 
the report and since no other service medical records 
referred to right knee pathology.  There was no clinical 
evidence or medical opinion of record before the adjudicators 
at the time the February 1985 decision which indicated that, 
as claimed by the veteran, he had a right knee disorder in 
addition to the left knee disorder sustained in service for 
which service connection had been granted by a March 1984 
rating decision. 

Examining the evidence submitted since the February 1985 
rating decision in an attempt to reopen the veteran's claim, 
it contains no clinical evidence or opinion linking a current 
right knee disability associated with an in-service accident, 
pathology or symptomatology.  As for the contentions in 
writing and sworn testimony asserting that the veteran has a 
current right knee disorder either as a result of the same 
in-service accident involving a fall from an airplane that 
resulted in the injury to the left knee for which service 
connection has been granted, or as "secondary" to extra 
stress placed on the right knee as a result of the left knee 
disorder, neither the veteran nor his representative is 
competent to offer such evidence as to diagnosis, medical 
etiology, or causation of disability.  See Routen, Espiritu, 
supra.  

Addressing the contention of the veteran's representative 
that a nexus opinion is necessary in order to determine the 
etiologic origin of a current right knee disorder, to include 
whether there is an etiologic relationship between such a 
disorder and service connected disability in the left knee or 
back, the Board declines to obtain the requested opinion 
because there is no evidence of pertinent chronic disability 
in the right knee due to service or service connected 
disability.  In fact, when questioned by the undersigned at 
the October 2005 hearing, the veteran himself stated that he 
has not been told by a physician that he has a right knee 
disability as a result of a service connected disability.  
Thus, there is no true indication that there is pertinent 
disability in the right knee that is associated with service 
or service-connected disability.  See Charles v. Principi, 16 
Vet. App. 370 (2002).  Service connection may not be based on 
a resort to pure speculation or even remote possibility.  See 
38 C.F.R. § 3.102 (2004).  The duty to assist is not invoked, 
even under Charles, where "no reasonable possibility exists 
that such assistance would aid in substantiating the claim."  
38 USCA 5103A(a)(2)."  Also, the duty to afford the veteran 
VA medical examinations under the VCAA pursuant to provisions 
of 38 C.F.R. § 3.159(c)(4) applies to a claim to reopen a 
finally adjudicated claim, as in the instant case, only if 
new and material evidence has been received with respect to 
that claim.  38 C.F.R. § 3.159(c)(4)(iii).   

In view of the foregoing, the Board finds that none of the 
evidence received since the February 1985 rating decision 
raises a reasonable possibility of substantiating the claim 
of entitlement to service connection for a right knee 
disorder.  Therefore, this evidence is not new and material.  
38 C.F.R. § 3.156 (2005).  Having found that the evidence is 
not new and material, the Board concludes that the claim may 
not be reopened, and no further adjudication of this claim is 
warranted.  See Kehoskie v. Derwinski, 2 Vet. App. 31 (1991).


ORDER

New and material evidence not having been received, the claim 
for service connection for a right knee disorder is not 
reopened, and is accordingly denied. 


REMAND

The issues of entitlement to service connection for type 2 
diabetes mellitus and entitlement to increased ratings for 
traumatic arthritis of the lumbosacral spine, right shoulder, 
and left knee and bilateral hearing loss require additional 
development and must be remanded to the RO as noted in the 
Introduction. 

 First with regard to the issue of entitlement to service 
connection for diabetes, the record before the Board at this 
time does not reflect a definitive diagnosis of this 
condition.  (See eg. August 2002 VA examination reports 
finding that the veteran does not have diabetes mellitus).  
However, the veteran asserted at the October 2005 hearing 
that a doctor has told him with the last twelve months that 
he does have a "provisional" diagnosis of diabetes.  As 
such, and as the veteran at his October 2005 hearing referred 
to recent treatment at a VA medical facility in Sun City, 
Arizona and the Luke Air Force Base, the records from which 
have not been obtained, the Board concurs that the 
adjudication of the claim for service connection for diabetes 
cannot be equitably made at this time without obtaining the 
referenced records of recent treatment, which may possibly 
include evidence that the veteran has diabetes.  

With regard to the claims for increased ratings on appeal, 
the veteran's representative has contended that the veteran 
must be afforded appropriate examinations of these conditions 
in order to obtain information as to the current nature of 
the disabilities at issue as the most recent examinations of 
these disabilities are "stale."  The Board concurs with the 
veteran's representative that additional VA examinations are 
necessary with respect to these disabilities in order to 
comply with the duty to assist provisions of the VCAA.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  This remand 
will also afford the RO the opportunity to apply changes to 
the criteria for rating disabilities of the spine promulgated 
during the pendency of the veteran's appeal, effective 
September 23, 2002 (See 67 Fed. Reg. 54,345-349 (Aug. 22, 
2002) and effective September 26, 2003 (See 68 Fed. Reg. 
51454-51456 (August 27, 2003).

For the reasons stated above, this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC 
for the following development.  VA will notify the veteran if 
further action is required on his part. 

1.  The RO is to obtain any pertinent 
records of recent VA treatment, not 
already associated with the claims file, 
provided at any Sun City, Arizona, VA 
medical facility.  The RO should also 
conduct the appropriate development to 
obtain any pertinent records of treatment 
provided to the veteran at the Luke Air 
Force Base.  Any other relevant recent VA 
treatment records or records otherwise 
identified by the veteran should also be 
obtained. 

2.  The veteran should be afforded 
appropriate VA examinations to determine 
whether he has diabetes mellitus and to 
assess the current severity of the 
service connected arthritis of the 
lumbosacral spine, right shoulder and 
left knee and bilateral hearing loss.  
The claims files should be provided to 
the examiners, and all indicated testing 
should be completed.  The examiner is 
requested to:

(a) Describe applicable ranges of motion 
in terms of degrees for the lumbosacral 
spine, right shoulder and left knee.  

(b) Comment on whether the lumbosacral 
spine, right shoulder or left knee 
exhibits functional loss due to pain, 
weakened movement, excess fatigability, 
or incoordination.  If feasible, this 
determination should be expressed in 
terms of the degree of additional range 
of motion lost.  Also, the examiner 
should express an opinion as to the 
degree to which pain significantly limits 
functional ability during flare- ups or 
on repeated use.

(c) Comment on the neurological 
manifestations of the of the lumbosacral 
spine, including the number and duration 
of incapacitating episodes the veteran 
has experienced over the past year.  

(d) Comment on whether sciatica is mild, 
moderate, moderately severe, or severe 
with marked muscular atrophy.  Comment on 
any other neurological abnormalities 
attributable to the service-connected 
lumbosacral spine disability.  

3.  Following the completion to the 
extent possible of the development 
requested above, the RO should 
readjudicate the issues of entitlement to 
service connection for type 2 diabetes 
mellitus and entitlement to increased 
ratings for traumatic arthritis of the 
lumbosacral spine, right shoulder, and 
left knee and bilateral hearing loss.  If 
this readjudication does not result in a 
complete grant of all benefits sought by 
the veteran, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
addressed in this remand, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal, to 
include, as applicable, the revised 
criteria for rating spinal disabilities, 
and the VCAA. 
  
Thereafter, the case should be returned to the Board for 
further appellate consideration, if indicated.  No action is 
required of the veteran until he is notified by the RO; 
however, the veteran is advised that failure to report for 
any scheduled examination may result in the denial of his 
claim.  38 C.F.R. § 3.655 (2005).  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


